NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  PAUL J. BISHOP,
                     Petitioner

                           v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                      2017-1892
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-1221-17-0092-W-1.
                ______________________

                Decided: October 4, 2017
                ______________________

   PAUL J. BISHOP, Hillsborough, NJ, pro se.

   MICHAEL DUANE AUSTIN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD.
                ______________________

     Before NEWMAN, CLEVENGER, and BRYSON, Circuit
                      Judges.
2                                            BISHOP   v. DHS



PER CURIAM.
    Appellant Paul J. Bishop worked as an Agriculture
Specialist for Customs and Border Protection, within the
Department of Homeland Security (“DHS”), from August
2005 to August 2007. Mr. Bishop received his position
through the Federal Career Intern Program (“FCIP”),
which provided for a two-year, excepted service appoint-
ment. Although the FCIP offered the possibility of con-
verting the internship into a career position following
completion, Mr. Bishop’s employment was terminated
after the two-year term due to unsatisfactory perfor-
mance.
    On April 22, 2009, Mr. Bishop filed an Individual
Right of Action (“IRA”) appeal with the Merit Systems
Protection Board (“the Board” or “MSPB”) alleging that
DHS had discharged him for whistleblowing activity. The
MSPB administrative judge found that, while Mr. Bishop
had made a number of protected disclosures under the
whistleblower statute, DHS demonstrated with clear and
convincing evidence that it would have terminated Mr.
Bishop’s employment, notwithstanding his whistleblowing
activity. As such, the administrative judge denied Mr.
Bishop’s claim. The administrative judge’s initial decision
became final on February 24, 2010, when the full Board
denied Mr. Bishop’s petition for review. See 5 C.F.R. §
1201.113(b). Mr. Bishop’s appeal to this court was dis-
missed for failure to prosecute in accordance with our
rules. See Bishop v. Dep’t of Homeland Sec., 457 F. App’x
916 (Fed. Cir. 2011)
    On April 24, 2015, Mr. Bishop filed another IRA ap-
peal with the MSPB pertaining to the same facts of his
2007 discharge from DHS. The administrative judge
issued an order to show cause why the appeal should not
be dismissed pursuant to res judicata, in light of the
MSPB’s prior final decision. Mr. Bishop argued that the
MSPB’s 2009–2010 decision was invalid because it lacked
BISHOP   v. DHS                                            3



jurisdiction. The administrative law judge’s initial deci-
sion dismissed Mr. Bishop’s IRA appeal as barred by res
judicata. On September 28, 2015, the Board issued a final
order denying Mr. Bishop’s petition for review and affirm-
ing the administrative judge’s dismissal. The Board
explained that the MSPB’s previous exercise of jurisdic-
tion was proper because Mr. Bishop’s IRA appeal raised
allegations of whistleblower retaliation, making the 2010
decision a valid, final decision. No appeal to this court
followed.
     Finally we arrive at the case at hand. Mr. Bishop
filed a third IRA appeal with the MSPB on February 24,
2017, again claiming his August 2007 discharge from
DHS was for whistleblowing activity. The administrative
judge issued a show cause order as to why the case should
not be again dismissed; the order identified both the
2009–2010 final decision denying Mr. Bishop’s claim, and
the 2015 final decision dismissing Mr. Bishop’s claim for
res judicata. As before, Mr. Bishop responded by arguing
there was no valid prior final judgment because the
MSPB lacked jurisdiction over his prior IRA appeal. The
administrative judge dismissed Mr. Bishop’s appeal,
which became the final decision of the Board. Bishop v.
Dep’t of Homeland Sec., No. NY-1221-17-0092-W-1, 2017
MSPB LEXIS 1435 (Mar. 28, 2017). Mr. Bishop appealed
the dismissal to this court.
    We agree with the MSPB’s ruling that Mr. Bishop’s
most recent IRA appeal is again barred by the doctrine of
res judicata. “The doctrine serves to ‘relieve parties of the
cost and vexation of multiple lawsuits, conserve judicial
resources, and, by preventing inconsistent decisions,
encourage reliance on adjudication.’” Carson v. Dep’t of
Energy, 398 F.3d 1369, 1375 (Fed. Cir. 2005) (quoting
Allen v. McCurry, 449 U.S. 90, 94 (1980)). We apply res
judicata where “(1) the prior decision was rendered by a
forum with competent jurisdiction; (2) the prior decision
was a final decision on the merits; and (3) the same cause
4                                              BISHOP   v. DHS



of action and the same parties or their privies were in-
volved in both cases.” Id.
    Like he has done on multiple occasions, Mr. Bishop
appears only to be challenging the first element, arguing
that the MSPB’s 2009–2010 decision rejecting his IRA
appeal could not trigger res judicata because the MSPB
lacked jurisdiction. We disagree. The MSPB has aptly
explained (repeatedly) that Mr. Bishop “is confusing the
Board’s jurisdiction over his removal with the Board’s
jurisdiction over his IRA appeal.” Bishop, 2017 MSPB
LEXIS 1435, at *7–8. Mr. Bishop’s IRA appeal raises
allegations of whistleblower retaliation for which the
MSPB possesses jurisdiction, regardless of whether it
would have jurisdiction over the underlying personnel
action on its own. See 5 U.S.C. § 2302(a)(2); see also
Yunus v. Dep’t of Veterans Affairs, 242 F.3d 1367, 1371
(Fed. Cir. 2001) (“This court has held that the Board has
jurisdiction over an IRA appeal if the appellant has
exhausted his administrative remedies . . . and makes
‘non-frivolous allegations’ that (1) he engaged in whistle-
blowing activity by making a protected disclosure under 5
U.S.C. § 2302(b)(8), and (2) the disclosure was a contrib-
uting factor in the agency’s decision to take or fail to take
a personnel action as defined by 5 U.S.C. § 2302(a).”). Mr.
Bishop is simply attempting to relitigate matters that
have already been finally decided—the doctrine of res
judicata exists to prevent just this type of conduct. See
Allen, 449 U.S. at 94.
    Mr. Bishop also seems to argue for the first time on
appeal that he was deprived of due process before his
termination from DHS because he was not properly
notified of his unsatisfactory performance. We see no
record of this argument being made before the MSPB; as
such, the issue was not properly preserved. See Kachanis
v. Dep’t of Treasury, 212 F.3d 1289, 1293 (Fed. Cir. 2000)
(“This court has long held that appellants may not raise
issues on appeal for the first time.”); Michalic v. U.S.
BISHOP   v. DHS                                           5



Postal Serv., 25 F. App’x 974, 977 (Fed. Cir. 2001) (“Appel-
lants from a Board decision may not raise arguments for
the first time on appeal to this court.”). To the extent Mr.
Bishop raises additional arguments for the first time on
appeal, we similarly reject them as procedurally improp-
er.
   The final decision of the MSPB is affirmed.
                       AFFIRMED
                          COSTS
   No costs.